Filed 11/5/21 Ukraine Relief v. Gurzhiy CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 UKRAINE RELIEF et al.,                                                                        C088778

                    Plaintiffs and Respondents,                                     (Super. Ct. No. 34-2018-
                                                                                    00234969-CU-DF-GDS)
           v.

 RUSLAN GURZHIY,

                    Defendant and Appellant.




         This case lies at the intersection of the right to freedom of the press and the right
of private individuals to remain free of unjust damage to their reputations. The First
Amendment protects accurate journalism even when serious charges are made against
individuals. (Khawar v. Globe Internat., Inc. (1998) 19 Cal.4th 254, 268; Brown v. Kelly
Broadcasting Co. (1989) 48 Cal.3d 711, 731.) “In a society which takes seriously the
principle that government rests upon the consent of the governed, freedom of the press



                                                             1
must be the most cherished tenet.” (Edwards v. National Audubon Soc. (2d Cir. 1977)
556 F.2d 113, 115.) Even so, freedom of the press does not undermine an “individual’s
right to be free of unjust damage to his [or her] reputation . . . .” (Ibid.) Thus, “ ‘[a]
reasonable degree of protection for a private individual’s reputation is essential to our
system of ordered liberty.’ ” (Khawar, at p. 273, quoting Brown, at p. 743.)
       In 2017 and 2018, Ruslan Gurzhiy published three articles on his online platform,
titled The Slavic Sacramento. Gurzhiy’s articles described how Stephan, Roman, Vitaliy,
and Vladimir Skots1 allegedly engaged in a series of self-enriching criminal activities that
they disguised through their humanitarian aid organizations. The Skots family members
and entities who were targeted by Gurzhiy’s articles sued him.2 The complaint alleged
that Gurzhiy’s three articles contained a total of 112 defamatory statements. In response,
Gurzhiy filed an anti-SLAPP motion to strike the complaint. 3 The trial court granted the
anti-SLAPP motion as to 82 allegedly defamatory statements and denied the motion as to
the remaining 30 allegedly defamatory statements.




1      For ease of reference, we refer to members of the Skots family by their first
names. We refer to Stephan, Roman, Vitaliy, and Vladimir Skots collectively as the
Skots brothers.
2     In addition to the Skots brothers, plaintiffs are Ukraine Relief, Great Commission
Ministry International (Great Commission), USKO Shipping, Inc. (USKO Shipping),
USKO Express, Inc., and Anna Skots.
3      “Anti-SLAPP” refers to the procedural vehicle provided by Code of Civil
Procedure section 425.16 to strike legal actions intended as a “strategic lawsuit against
public participation.” (Equilon Enterprises v. Consumer Cause, Inc. (2002) 29 Cal.4th
53, 57.)

                                               2
       On appeal, Gurzhiy contends (1) the trial court properly found that the anti-
SLAPP statute applies to plaintiffs’ claims, 4 (2) Civil Code section 48a, subdivision (a), 5
bars plaintiffs’ claims except for special damages because they never demanded
retraction, (3) plaintiffs did not meet their burden to show the falsity of Gurzhiy’s
statements, (4) “most of the statements are protected as subjective statements based on
disclosed facts,”6 (5) seven of the alleged defamatory statements are protected by the
litigation privilege and as true reports of public records, (6) four of Gurzhiy’s allegedly
defamatory statements are not actually defamatory, (7) two of the statements are not “ ‘of
and concerning’ ” any of the plaintiffs, and (8) the trial court erred in overruling
Gurzhiy’s evidentiary objections. We have also received and considered a brief by amici
curiae, the Reporters Committee for Freedom of the Press and additional media
organizations. 7



4       Gurzhiy’s first contention is not actually a claim of error. Thus, his argument that
the anti-SLAPP statute applies to plaintiffs’ claims is unnecessary. Indeed, the
respondents’ brief filed by plaintiffs confirms that there is no argument that the anti-
SLAPP statute is inapplicable. Instead, plaintiffs argue that they have met their burden
under Code of Civil Procedure section 425.16 to show that their defamation claims have
at least minimal merit. Accordingly, we pass on this “claim” and do not discuss it further
in this opinion.
5      Undesignated statutory references are to the Civil Code.
6       In the Factual and Procedural History section, below, we catalog the disposition of
the allegedly defamatory statements in plaintiffs’ complaint. For allegedly defamatory
statements for which the trial court overruled the anti-SLAPP motion, we quote the
pertinent statements from Gurzhiy’s articles. Due to the numerosity of statements at
issue for each of Gurzhiy’s arguments on appeal, we identify the statements relating to
each contention in the Discussion section, below.
7      Amici curiae are comprised of the Reporters Committee for Freedom of the Press,
California News Publishers Association, CalMatters, The Center for Investigative
Reporting, Embarcadero Media, Investigative Reporting Workshop at American
University, The Media Institute, MPA - The Association of Magazine Media, The News

                                              3
       We reject arguments by Gurzhiy and amici curiae that the retraction statute applies
to bar plaintiffs’ claims except for special damages. The record does not show that The
Slavic Sacramento constitutes a daily or weekly publication within the meaning of
section 48a. As to allegedly defamatory statements for which plaintiffs tendered
evidence of falsity, we conclude that the trial court did not err. As to Gurzhiy’s argument
that most of the statements at issue in this case are subjective statements not capable of
being proven true or false, we conclude that statements 33.i, 33.j, 33.x, and 33.jjj are
statements of subjective opinion not capable of being proven or disproven. The
remainder of the statements challenged by Gurzhiy are not statements of subjective
opinion. We are not persuaded by Gurzhiy’s challenges to statements he believes should
have been dismissed as true reports of public records. We reject Gurzhiy’s argument that
two enumerated statements are not “ ‘of and concerning’ ” any of the plaintiffs. Finally,
we conclude that Gurzhiy has not demonstrated prejudice for his claims of error
regarding his evidentiary objections. In sum, we reverse the trial court’s order on
Gurzhiy’s anti-SLAPP motion insofar as the court denied the motion as to statements
33.i, 33.j, 33.x, and 33.jjj. As to the remainder of the trial court’s order, we affirm.
                     FACTUAL AND PROCEDURAL HISTORY
                        Gurzhiy Publishes The Slavic Sacramento
       Gurzhiy is the publisher of The Slavic Sacramento, an online publication
addressing matters of public concern to the Slavic community. As pertinent to this case,
Gurzhiy published articles on June 15, 2017, October 1, 2017, and February 25, 2018. 8


Leaders Association, Northern California Chapter of the Society of Professional
Journalists, The Sacramento Bee, Society of Environmental Journalists, Society of
Professional Journalists, and Tully Center for Free Speech.
8       Even though the articles were published online in a form that presumably
displayed clearly readable text, the appellate record reprints the articles in a manner that
is, in parts, nearly unreadable due to extremely small font size and/or blurry reproduction.
Despite the legibility challenges, we have reviewed the entirety of the three articles at

                                               4
In June 2018, plaintiffs sued Gurzhiy for defamation as to 112 statements made in these
articles. Plaintiffs’ complaint also alleged claims for intentional and negligent infliction
of emotional distress. In September 2018, Gurzhiy responded by filing an anti-SLAPP
motion as to all allegedly defamatory statements. Plaintiffs opposed the motion.
       The trial court granted the anti-SLAPP motion as to 82 of the 112 allegedly
defamatory statements. As to the remaining 30 statements, the trial court found that
plaintiffs had established their claims of defamation had at least minimal merit. For the
sake of our review, we catalog the numerated statements in the complaint – quoting the
statements for which the trial court rejected the anti-SLAPP motion and noting statements
that were stricken by the trial court.
        First Article: “Ukraine Relief: Where do the Donations REALLY go?”
       The first set of allegedly defamatory statements relates to an article published by
Gurzhiy in June 15, 2017, that he titled, “Ukraine Relief: Where do the Donations
REALLY go?” Gurzhiy captured the scope and tone of the article with the following
synopsis: “ ‘Religious mafia’ from California sells humanitarian aid in Ukraine. The
Bethany Slavic Missionary Church of Sacramento helps extremists from the Right Sector.
USKO Shipping employees are caught with hundreds of thousands of dollars in
unaccounted money. Roman Skots and Anna Skots are sued in the US District court for
money laundering and flee from California to Ukraine. Millions of dollars of donated
money are wasted and lost in Malawi, Mexico, and Ukraine.” Plaintiffs alleged this
article contained 66 defamatory statements:9


issue in this case even though we have had to guess about certain particularly illegible
words and phrases.
9       The parties seem agree on this set of statements – even though different in minor
details from the original complaint. Statement numbers relate to the paragraph and
subparagraph in the complaint in which they were originally alleged. We do not recite
the statements for which the trial court granted the anti-SLAPP motion because
respondents have not challenged them by filing a cross-appeal.

                                              5
Statement 33.a:   “USKO Shipping employees are caught with hundreds of thousands
                  of dollars in unaccounted money.”

Statement 33.b:   The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was barred by statutory and/or constitutional
                  privileges.

Statement 33.c:   “Millions of dollars of donated money [to Ukraine Relief/Great
                  Commission] are wasted and lost in Malawi, Mexico, and Ukraine.”
                  (Original bracketed insertion.)

Statement 33.d:   “According to the fund management, in those three years, there is no
                  verifiable accounting of how much money was donated to this so-
                  called public fund, nor are there any verifiable donations sent to the
                  people of Ukraine.”

Statement 33.e:   The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was a subjective statement not capable of being
                  proven true or false and was barred for lack of defamatory meaning.

Statement 33.f:   The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was a subjective statement not capable of being
                  proven true or false and was barred for lack of defamatory meaning.

Statement 33.g:   The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was a subjective statement not capable of being
                  proven true or false.

Statement 33.h:   The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was a subjective statement not capable of being
                  proven true or false.

Statement 33.i:   “Disastrous and suspicious projects of the missionary businessman
                  Stephan Skots.”

Statement 33.j:   “Let’s take a closer look at the business and church projects of a
                  founder of Ukraine Relief – Stephan Skots. Let’s talk about his past
                  and present ‘Christian’ projects, including some suspicious and
                  totally disastrous ones.”

Statement 33.k:   “According to our sources, [Stephan] Skots used his mission to send
                  containers with humanitarian aid [to the] Ukraine – where the goods
                  were sold in thrift stores owned by his brother Roman Skots a pastor
                  and a business.” (First bracketed insertion in original, second
                  bracketed insertion added.)


                                         6
Statement 33.l:   The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was barred by statutory and/or constitutional
                  privileges.

Statement 33.m:   “It is quite possible that Ukraine Relief still charges American
                  churches and charities $6500 to ship every container with
                  humanitarian aid, despite using the government subsidies. That’s
                  double dipping!”

Statement 33.n:   The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was barred for lack of defamatory meaning.

Statement 33.o:   “Stolen or wasted - $1.5 million in Malawi.”

Statement 33.p:   “I want every parishioner of Bethany Slavic Missionary Church (as
                  well as others) to ask what happened to one and a half million
                  dollars that was stolen in Malawi, where Stephan Skots and the
                  members of Great Commission went 10 years ago.”

Statement 33.q:   “[T]he wells promised to Malawian children were never built.”

Statement 33.r:   The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was barred for lack of defamatory meaning.

Statement 33.s:   The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was barred for lack of defamatory meaning.

Statement 33.t:   “According to some information, up to $1.5 million has disappeared
                  in the Well Water Ministry project.”

Statement 33.u:   “Witnesses have said that the missionaries who left the country hid
                  stacks of cash under their clothes.”

Statement 33.v:   “Two of them were even arrested by the local authorities for trying
                  to smuggle out a large amount of money and had to spend some time
                  in a local jail.”

Statement 33.w:   The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was a subjective statement not capable of being
                  proven true or false.

Statement 33.x:   “The next suspicious project under the guidance of Stephan Skots
                  was the highly unfortunate affair in Mexico called International
                  Ministries Salidad, started in 2014 by Bethany Church members.”



                                         7
Statement 33.y:    The trial court granted the anti-SLAPP motion as to this statement
                   on grounds that it was barred for lack of defamatory meaning.

Statement 33.z:    The trial court granted the anti-SLAPP motion as to this statement
                   on grounds that it was a subjective statement not capable of being
                   proven true or false.

Statement 33.aa:   The trial court granted the anti-SLAPP motion as to this statement
                   on grounds that it was a subjective statement not capable of being
                   proven true or false.

Statement 33.bb:   “It is well known that the Skots family made their money in
                   transportation deals in the United States and around the world; but,
                   their initial capital, according to our sources, was made by selling
                   humanitarian aid and organizing missionary projects — where, as far
                   as I know, no one has ever performed any audits or accounting
                   checks.”

Statement 33.cc:   The trial court granted the anti-SLAPP motion as to this statement
                   on grounds that it was a subjective statement not capable of being
                   proven true or false.

Statement 33.dd:   “We can see that the Skots’ name jumps from one missionary project
                   to the next, and each project either fails to be completed or
                   irresponsibly wastes the public’s money. Wherever the Skots
                   brothers show up, hundreds of thousands of dollars suddenly
                   disappear without a trace. As soon as the money runs out, they
                   seamlessly switch to the next affair.”

Statement 33.ee:   The trial court granted the anti-SLAPP motion as to this statement
                   on grounds that it was a subjective statement not capable of being
                   proven true or false and was barred for lack of defamatory meaning.

Statement 33.ff:   The trial court granted the anti-SLAPP motion as to this statement
                   on grounds that it was barred for lack of defamatory meaning.

Statement 33.gg:   The trial court granted the anti-SLAPP motion as to this statement
                   on grounds that it was a subjective statement not capable of being
                   proven true or false and was barred by the statutory and/or
                   constitutional privileges.

Statement 33.hh:   The trial court granted the anti-SLAPP motion as to this statement
                   on grounds that it was a subjective statement not capable of being
                   proven true or false, was barred by statutory and/or constitutional
                   privileges, and was barred for lack of defamatory meaning.

                                          8
Statement 33.ii:   The trial court granted the anti-SLAPP motion as to this statement
                   on grounds that it was a subjective statement not capable of being
                   proven true or false and was barred by statutory and/or constitutional
                   privileges.

Statement 33.jj:   “According to information from open sources, the annual income of
                   USKO Shipping does not exceed $200,000, which is far less than the
                   amounts of money mentioned in the criminal case against the
                   [Roman] Skots.” (Original bracketed insertion.)

Statement 33.kk:   The trial court granted the anti-SLAPP motion as to this statement
                   on grounds that it was a subjective statement not capable of being
                   proven true or false, was barred by statutory and/or constitutional
                   privileges, and was barred for lack of defamatory meaning.

Statement 33.ll:   The trial court granted the anti-SLAPP motion as to this statement
                   on grounds that it was a subjective statement not capable of being
                   proven true or false, and was barred by the statutory and/or
                   constitutional privileges.

Statement 33.mm: The trial court granted the anti-SLAPP motion as to this statement
                 on grounds that it was barred by statutory and/or constitutional
                 privileges and was barred for lack of defamatory meaning.

Statement 33.nn:   The trial court granted the anti-SLAPP motion as to this statement
                   on grounds that it was barred by statutory and/or constitutional
                   privileges.

Statement 33.oo:   The trial court granted the anti-SLAPP motion as to this statement
                   on grounds that it was a subjective statement not capable of being
                   proven true or false.

Statement 33.pp:   The trial court granted the anti-SLAPP motion as to this statement
                   on grounds that it was a subjective statement not capable of being
                   proven true or false.

Statement 33.qq:   The trial court granted the anti-SLAPP motion as to this statement
                   on grounds that it was a subjective statement not capable of being
                   proven true or false.

Statement 33.rr:   “Meanwhile, the authorities told Slavic Sacramento that an arrest
                   warrant was issued for Anna Skots and Roman Skots, but just prior
                   to that they fled the country.”




                                          9
Statement 33.ss:    The trial court granted the anti-SLAPP motion as to this statement
                    on grounds that it was a subjective statement not capable of being
                    proven true or false, and was barred for lack of defamatory meaning.

Statement 33.tt:    The trial court granted the anti-SLAPP motion as to this statement
                    on grounds that it was barred for lack of defamatory meaning.

Statement 33.uu:    The trial court granted the anti-SLAPP motion as to this statement
                    on grounds that it was a subjective statement not capable of being
                    proven true or false.

Statement 33.vv:    The trial court granted the anti-SLAPP motion as to this statement
                    on grounds that it was barred for lack of defamatory meaning.

Statement 33.ww:    “As was witnessed by Slavic Sacramento reporters, hired
                    shopkeepers sell humanitarian aid in the stores owned by the Skots
                    family.”

Statement 33.xx:    The trial court granted the anti-SLAPP motion as to this statement
                    on grounds that it was barred by statutory and/or constitutional
                    privileges and was barred for lack of defamatory meaning.

Statement 33.yy:    “The Ukrainian press reports a much smaller quantity of delivered
                    aid as well — the only news source that did a single mention of the
                    humanitarian aid containers was the Ukrainian newspaper Observer,
                    which has connections to the fund [Ukraine Relief]!” (Original
                    bracketed insertion.)

Statement 33.zz:    The trial court granted the anti-SLAPP motion as to this statement
                    on grounds that it was a subjective statement not capable of being
                    proven true or false and was barred for lack of defamatory meaning.

Statement 33.aaa:   The trial court granted the anti-SLAPP motion as to this statement
                    on grounds that it was a subjective statement not capable of being
                    proven true or false and was barred for lack of defamatory meaning.

Statement 33.bbb: The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was a subjective statement not capable of being
                  proven true or false, was barred by statutory and/or constitutional
                  privileges, and was barred for lack of defamatory meaning.

Statement 33.ccc:   The trial court granted the anti-SLAPP motion as to this statement
                    on grounds that it was a subjective statement not capable of being
                    proven true or false and was barred for lack of defamatory meaning.



                                          10
Statement 33.ddd: The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was a subjective statement not capable of being
                  proven true or false and was barred for lack of defamatory meaning.

Statement 33.eee:   The trial court granted the anti-SLAPP motion as to this statement
                    on grounds that it was a subjective statement not capable of being
                    proven true or false.

Statement 33.fff:   The trial court granted the anti-SLAPP motion as to this statement
                    on grounds that it was a subjective statement not capable of being
                    proven true or false and was barred for lack of defamatory meaning.

Statement 33.ggg: The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was a subjective statement not capable of being
                  proven true or false.

Statement 33.hhh: The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was a subjective statement not capable of being
                  proven true or false and was barred by statutory and/or constitutional
                  privileges.

Statement 33.iii:   The trial court granted the anti-SLAPP motion as to this statement
                    on grounds that it was a subjective statement not capable of being
                    proven true or false.

Statement 33.jjj:   “Meetings with crooked Ukrainian politicians who are quickly
                    losing popularity in their home country, flying all over the world at
                    the expense of the credulous believers, pretentious interviews on TV,
                    lavish dinners at restaurants — these are the finishing touches to the
                    picture of ‘serving God and the Ukrainian people’ by the Skots
                    family. Could it be that this is the exact purpose of the charities such
                    as Ukraine Relief and Great Commission?”

Statement 33.kkk: The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was a subjective statement not capable of being
                  proven true or false, was barred by statutory and/or constitutional
                  privileges, and was barred for lack of defamatory meaning.

Statement 33.lll:   The trial court granted the anti-SLAPP motion as to this statement
                    on grounds that it was a subjective statement not capable of being
                    proven true or false.

Statement 33.mmm: The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was a subjective statement not capable of being
                  proven true or false.

                                           11
Statement 33.nnn: The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was a subjective statement not capable of being
                  proven true or false.
    Second Article: “American Raider Pastors Sell Humanitarian Aid in Ukraine”
       On October 1, 2017, Gurzhiy published an article titled, “American Raider Pastors
Sell Humanitarian Aid in Ukraine.” The introductory paragraph summarizes the article
by stating: “Pastor Roman Skots, who escaped justice in the U.S., unlawfully took land
from his compatriots in Ukraine, forged documents, and blackmailed and bribed public
officials while other members of his family sold humanitarian aid from the West. The
administration of American and Ukrainian Protestant churches encouraged and covered
up the fugitive’s shameless deeds.” Regarding this article, plaintiffs alleged that 37
statements were defamatory:

Statement 35.a:      “Pastor Roman Skots, who escaped justice in the U.S., unlawfully
                     took land from his compatriots in Ukraine, forged documents, and
                     blackmailed and bribed public officials while other members of his
                     family sold humanitarian aid from the West.”

Statement 35.b:      “The administration of American and Ukrainian Protestant churches
                     encouraged and covered up the fugitive’s shameless deeds.”

Statement 35.c:      The trial court granted the anti-SLAPP motion as to this statement
                     on grounds that it was a subjective statement not capable of being
                     proven true or false and was barred by statutory and/or constitutional
                     privileges.

Statement 35.d:      The trial court granted the anti-SLAPP motion as to this statement
                     on grounds that it was barred for lack of defamatory meaning.

Statement 35.e:      The trial court granted the anti-SLAPP motion as to this statement
                     on grounds that it was a subjective statement not capable of being
                     proven true or false.

Statement 35.f:      “In this article, we will talk about the sale of humanitarian aid by the
                     family of pastor Roman Skots, who fled the U.S. to his native
                     Ukraine a few years ago and who closely cooperates with the top
                     leadership of the Bethany Slavic Missionary Church in Sacramento,
                     where his 5 brothers still live.”


                                             12
Statement 35.g:   The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was barred by statutory and/or constitutional
                  privileges.

Statement 35.h:   The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was barred by statutory and/or constitutional
                  privileges.

Statement 35.i:   The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was barred by statutory and/or constitutional
                  privileges.

Statement 35.j:   The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was a subjective statement not capable of being
                  proven true or false.

Statement 35.k:   The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was a subjective statement not capable of being
                  proven true or false.

Statement 35.l:   The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was barred by statutory and/or constitutional
                  privileges and was barred for lack of defamatory meaning.

Statement 35.m:   The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was barred by statutory and/or constitutional
                  privileges and was barred for lack of defamatory meaning.

Statement 35.n:   The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was a subjective statement not capable of being
                  proven true or false.

Statement 35.o:   The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was a subjective statement not capable of being
                  proven true or false and was barred by statutory and/or constitutional
                  privileges.

Statement 35.p:   The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was barred for lack of defamatory meaning.

Statement 35.q:   The trial court granted the anti-SLAPP motion as to this statement
                  on grounds that it was a subjective statement not capable of being
                  proven true or false.




                                         13
Statement 35.r:    “We visited all four outlets owned by members of the Skots family
                   and found evidence of selling humanitarian aid (Please watch this
                   video).”

Statement 35.s:    “Interestingly, along with second-hand clothing from Europe and the
                   U.S., the store sells exactly the same ‘rice from India’ for which the
                   Californian Skots [B]rothers collect money in American churches —
                   $25 for a 5kg bag.” (Original bracketed insertion.)

Statement 35.t:    The trial court granted the anti-SLAPP motion as to this statement
                   on grounds that it was a subjective statement not capable of being
                   proven true or false.

Statement 35.u:    The trial court granted the anti-SLAPP motion as to this statement
                   on grounds that it was a subjective statement not capable of being
                   proven true or false.

Statement 35.v:    The trial court granted the anti-SLAPP motion as to this statement
                   on grounds that it was a subjective statement not capable of being
                   proven true or false.

Statement 35.w:    The trial court granted the anti-SLAPP motion as to this statement
                   on grounds that it was a subjective statement not capable of being
                   proven true or false.

Statement 35.x:    “But, as we see, instead of actually helping orphans and war victims,
                   the donations from the West make a profit for the fugitive
                   swindlers.”

Statement 35.y:    “Ukrainian-American Pastor [Roman] Raids and Intimidates
                   Christians.” (Original bracketed insertion.)

Statement 35.z:    The trial court granted the anti-SLAPP motion as to this statement
                   on grounds that it was barred by statutory and/or constitutional
                   privileges.

Statement 35.aa:   The trial court granted the anti-SLAPP motion as to this statement
                   on grounds that it was barred by statutory and/or constitutional
                   privileges.

Statement 35.bb:   “This is what happened. In 2009, Roman and his family escaped
                   from the U.S., fleeing from the FBI’s persecution for laundering
                   hundreds of thousands of dollars through USKO Shipping.”




                                          14
Statement 35.cc:    The trial court granted the anti-SLAPP motion as to this statement
                    on grounds that it was a subjective statement not capable of being
                    proven true or false and was barred by statutory and/or constitutional
                    privileges.

Statement 35.dd:    The trial court granted the anti-SLAPP motion as to this statement
                    on grounds that it was a subjective statement not capable of being
                    proven true or false and was barred by statutory and/or constitutional
                    privileges.

Statement 35.ee:    The trial court granted the anti-SLAPP motion as to this statement
                    on grounds that it was a subjective statement not capable of being
                    proven true or false and was barred by statutory and/or constitutional
                    privileges.

Statement 35.ff:    “. . . Roman’s own people are suspected of setting fire to those
                    houses to clear the land for the church construction.” (Original
                    ellipses.)

Statement 35.gg:    The trial court granted the anti-SLAPP motion as to this statement
                    on grounds that it was a subjective statement not capable of being
                    proven true or false.

Statement 35.hh:    The trial court granted the anti-SLAPP motion as to this statement
                    on grounds that it was barred by statutory and/or constitutional
                    privileges.

Statement 35.ii:    The trial court granted the anti-SLAPP motion as to this statement
                    on grounds that it was a subjective statement not capable of being
                    proven true or false and was barred by statutory and/or constitutional
                    privileges.

Statement 35.jj:    The trial court granted the anti-SLAPP motion as to this statement
                    on grounds that it was barred by statutory and/or constitutional
                    privileges.

Statement 35.kk:    The trial court granted the anti-SLAPP motion as to this statement
                    on grounds that it was barred by statutory and/or constitutional
                    privileges, and was barred for lack of defamatory meaning.
   Third Article: “How the Pentecostal Mafia From the U.S. Operates in Ukraine”
      On February 25, 2018, Gurzhiy published an article titled, “How the Pentecostal
Mafia from the U.S. Operates in Ukraine.” The article’s synopsis states: “Americans



                                           15
have no understanding of what is actually happening in Ukraine. Take a look at what’s
going on in the political arena, on the streets of Kiev, Lvov, and Donbas: politicians are
being attacked in broad daylight, journalists are being blown up, the authorities
shamelessly and unceremoniously rob their own people, one hand of Poroshenko
pretends to be occupied with reforms while the other ruthlessly drops shells on the
country’s enemies. While the government is at war, the President is on vacation in the
Maldives, betraying the ideals that the ‘Heavenly Hundred’ heroes died for at Maidan.”
As to this article, the plaintiffs alleged there were nine defamatory statements – all of
which were stricken by the trial court on the anti-SLAPP motion as follows:
Statement 37.a:      The trial court granted the anti-SLAPP motion as to this statement
                     on grounds that it was a subjective statement not capable of being
                     proven true or false and was barred by statutory and/or constitutional
                     privileges.
Statement 37.b:      The trial court granted the anti-SLAPP motion as to this statement
                     on grounds that it was a subjective statement not capable of being
                     proven true or false, was barred by statutory and/or constitutional
                     privileges, and that the statement was not “of and concerning” any of
                     the plaintiffs.
Statement 37.c:      The trial court granted the anti-SLAPP motion as to this statement
                     on grounds that it was barred by statutory and/or constitutional
                     privileges.
Statement 37.d:      The trial court granted the anti-SLAPP motion as to this statement
                     on grounds that it was barred by statutory and/or constitutional
                     privileges.
Statement 37.e:      The trial court granted the anti-SLAPP motion as to this statement
                     on grounds that it was barred by statutory and/or constitutional
                     privileges.
Statement 37.f:      The trial court granted the anti-SLAPP motion as to this statement
                     on grounds that it was a subjective statement not capable of being
                     proven true or false.
Statement 37.g:      The trial court granted the anti-SLAPP motion as to this statement
                     on grounds that it was a subjective statement not capable of being
                     proven true or false and was barred by statutory and/or constitutional
                     privileges.


                                             16
Statement 37.h:      The trial court granted the anti-SLAPP motion as to this statement
                     on grounds that it was a subjective statement not capable of being
                     proven true or false and was barred by statutory and/or constitutional
                     privileges.
Statement 37.i:      The trial court granted the anti-SLAPP motion as to this statement
                     on grounds that it was a subjective statement not capable of being
                     proven true or false.

       In ruling on the anti-SLAPP motion, the trial court rejected Gurzhiy’s argument
that plaintiffs may claim only special damages because they did not first demand a
retraction within the meaning of section 48a. The trial court dismissed plaintiffs’ false
light, libel per se, and libel per quod claims as redundant to the defamation claims.
Similarly, the trial court dismissed plaintiffs’ claims for intentional and negligent
infliction of emotional distress as duplicative of the defamation claims.
       From the trial court’s order on the anti-SLAPP motion, Gurzhiy timely filed a
notice of appeal.
                                       DISCUSSION
                                             I
                                        Anti-SLAPP
       Code of Civil Procedure section 425.16 provides, in pertinent part, that “[a] cause
of action against a person arising from any act of that person in furtherance of the
person’s right of petition or free speech under the United States Constitution or the
California Constitution in connection with a public issue shall be subject to a special
motion to strike, unless the court determines that the plaintiff has established that there is
a probability that the plaintiff will prevail on the claim.” (Code Civ. Proc., § 425.16,
subd. (b)(1).) Regarding section 425.16, the California Supreme Court has explained that
“ ‘section 425.16 sets out a procedure for striking complaints in harassing lawsuits that
are commonly known as SLAPP suits . . . , which are brought to challenge the exercise of
constitutionally protected free speech rights.’ (Kibler v. Northern Inyo County Local
Hospital Dist. (2006) 39 Cal.4th 192, 196.) A cause of action arising from a person’s act


                                              17
in furtherance of the ‘right of petition or free speech under the United States Constitution
or the California Constitution in connection with a public issue shall be subject to a
special motion to strike, unless the court determines that the plaintiff has established that
there is a probability’ that the claim will prevail. (Code Civ. Proc., § 425.16, subd.
(b)(1).) ‘The anti-SLAPP statute does not insulate defendants from any liability for
claims arising from the protected rights of petition or speech. It only provides a
procedure for weeding out, at an early stage, meritless claims arising from protected
activity.’ ” (Monster Energy Co. v. Schechter (2019) 7 Cal.5th 781, 788 (Monster
Energy).)
       When presented with an anti-SLAPP motion, a trial court must engage in a two-
step analysis. First, the trial court considers whether a defendant has established that the
gravamen of the complaint challenges activity protected by Code of Civil Procedure
section 425.16. (Monster Energy, supra, 7 Cal.5th at p. 788.) If the defendant
establishes that the complaint relates to protected activity, the second step requires the
trial court to consider whether the plaintiff can satisfy the burden of showing that there is
a probability of success on the merits of the causes of action in the complaint. (Ibid.)
       The California Supreme Court has described “ ‘this second step as a “summary-
judgment-like procedure.” [Citation.] The court does not weigh evidence or resolve
conflicting factual claims. Its inquiry is limited to whether the plaintiff has stated a
legally sufficient claim and made a prima facie factual showing sufficient to sustain a
favorable judgment. It accepts the plaintiff’s evidence as true, and evaluates the
defendant’s showing only to determine if it defeats the plaintiff’s claim as a matter of
law. [Citation.] “[C]laims with the requisite minimal merit may proceed.” ’ (Baral [v.
Schnitt (2016)] 1 Cal.5th [376,] 384-385, fn. omitted.) . . . As to the second step, a
plaintiff seeking to demonstrate the merit of the claim ‘may not rely solely on its
complaint, even if verified; instead, its proof must be made upon competent admissible
evidence.’ ” (Monster Energy, supra, 7 Cal.5th at p. 788, quoting San Diegans for Open

                                              18
Government v. San Diego State University Research Foundation (2017) 13 Cal.App.5th
76, 95.)
        We apply the independent standard of review to the trial court’s ruling on the anti-
SLAPP motion. (Flatley v. Mauro (2006) 39 Cal.4th 299, 325.) And, as part of our
review, “ ‘[w]e consider “the pleadings, and supporting and opposing affidavits . . . upon
which the liability or defense is based.” ([Code Civ. Proc.,] § 425.16, subd. (b)(2).)
However, we neither “weigh credibility [nor] compare the weight of the evidence.
Rather, [we] accept as true the evidence favorable to the plaintiff [citation] and evaluate
the defendant’s evidence only to determine if it has defeated that submitted by the
plaintiff as a matter of law.” ’ ” (Id. at p. 326.)
                                              II
                                      Retraction Statute
        Gurzhiy argues that the trial court erred in determining that section 48a does not
apply to limit plaintiffs to special damages in this case. Amici curiae concur and suggest
that Gurzhiy’s declaration alone should have sufficed to establish that The Slavic
Sacramento was a daily or weekly publication within the meaning of section 48a. We are
not persuaded.
                                           A.
                     Publication Frequency of The Slavic Sacramento
        In his anti-SLAPP motion, Gurzhiy asserted that plaintiffs are limited to claiming
only special damages because they did not first demand retraction. To establish that The
Slavic Sacramento was a daily or weekly publication under section 48a, Gurzhiy
declared: “The Slavic Sacramento has been publishing news on a weekly basis (between
two and five articles each week) since 2014.” Gurzhiy’s declaration, however, does not
list a publication schedule for The Slavic Sacramento. Instead, the only dates of
publication mentioned in Gurzhiy’s declaration refer to the three articles at issue in this
case.



                                               19
       The trial court rejected Gurzhiy’s attempt to invoke section 48a. The trial court
noted that “plaintiffs did not demand retraction as required by California’s retraction
statute Civil Code [section] 48a.” However, the trial court rejected Gurzhiy’s assertion
that The Slavic Sacramento constituted a daily or weekly publication, explaining:
“Despite [Gurzhiy’s] general conclusory declaration regarding the nature of his
publication, the record does not otherwise contain sufficient evidence from which the
Court may determine that The Slavic Sacramento contains news on matters of public
concern and that it publishes such news at least once a week.”
                                               B.
                                          Section 48a
       Section 48a, subdivision (a), provides in pertinent part that, “[i]n any action for
damages for the publication of a libel in a daily or weekly news publication, . . . plaintiff
shall only recover special damages unless a correction is demanded and is not published
or broadcast, as provided in this section.” (Italics added.) Subdivision (d) of section 48a
states that, “ ‘Daily or weekly news publication’ means a publication, either in print or
electronic form, that contains news on matters of public concern and that publishes at
least once a week.” (§ 48a, subd. (d)(5).) Regarding section 48a, the Legislature has
declared its intent “to ensure that weekly and online publications are afforded the same
protection under Section 48a of the Civil Code as is afforded to a daily newspaper to the
extent that the weekly and online publications perform the same news-disseminating
function as a daily newspaper.” (Stats. 2015, ch. 343, § 1.) Equally importantly for
purposes of this case, is the declaration that “[i]t is not the intent of the Legislature that
Section 48a of the Civil Code should apply to periodicals that publish at longer than
weekly intervals, nor is it the intent of the Legislature that Section 48a of the Civil Code
should apply to casual postings on a social networking Internet Web site, chat room,
electronic bulletin board, discussion group, online forum, or other related Internet Web
site.” (Stats. 2015, ch. 343, § 1, italics added.)


                                               20
       Gurzhiy’s invocation of section 48a’s limitation on damages required him to
demonstrate that The Slavic Sacramento published at least once per week. “ ‘[A]lthough
[Code of Civil Procedure] section 425.16 places on the plaintiff the burden of
substantiating its claims, a defendant that advances an affirmative defense to such claims
properly bears the burden of proof on the defense. (See, e.g., Mann [v. Quality Old Time
Service, Inc. (2004)] 120 Cal.App.4th [90,] 109 [noting, in the context of a [section]
425.16 analysis, that defendants had failed to carry their burden of establishing their
allegedly defamatory statements were protected under the conditional privilege of Civil
Code [section] 47, [subdivision] c].)’ ” (Premier Medical Management Systems, Inc. v.
California Ins. Guarantee Assn. (2006) 136 Cal.App.4th 464, 477, quoting Peregrine
Funding, Inc. v. Sheppard Mullin Richter & Hampton LLP (2005) 133 Cal.App.4th 658,
676.) Thus, Gurzhiy bore the burden to establish at a minimum a weekly publication
schedule.
                                          C.
                            Gurzhiy Did Not Meet His Burden
       Gurzhiy’s declaration that the articles at issue this case were published between
June 15, 2017, and February 25, 2018, means that there was a 36-week span between the
publications. Establishing The Slavic Sacramento as a weekly publication required a
showing that it published at least 36 times during the relevant time period. (§ 48a, subd.
(d)(5).) Gurzhiy, however, did not provide any dates of publication for The Slavic
Sacramento aside from the three articles alleged by plaintiffs to be defamatory.
       Gurzhiy does not argue that his conclusory declaration of weekly publication
alone suffices under section 48a, subdivision (d)(5). At oral argument, however, counsel
for Gurzhiy asserted that his declaration alone could suffice to establish that The Slavic
Sacramento published on at least a weekly basis. For failure to make this argument in the
opening brief, the argument is not timely. (Aptos Council v. County of Santa Cruz (2017)
10 Cal.App.5th 266, 296, fn. 7 [holding the issues not raised in the opening brief are


                                             21
deemed abandoned].) In any event, the argument is not persuasive. Indeed, Gurzhiy’s
opening brief itself provides the reasoning where he argues that plaintiffs’ conclusory
declarations did not constitute admissible evidence for the summary-judgment-like
procedure of Code of Civil Procedure section 425.16. Specifically, Gurzhiy argues that
“[t]o meet their burden, Plaintiffs were required to provide the ultimate facts that support
their claims. See Sinai Memorial Chapel v. Dudler, 231 Cal.App.3d 190, 196-197 (1991)
(broadly phrased conclusory allegations inadmissible); Baron v. Mare, 47 Cal.App.3d
304, 311 (1975) (rejecting declaration that was ‘mostly conclusionary rather than
factual’). Yet, they assert only that donations to Ukraine Relief stopped, and USKO
Shipping lost $40,000, due to the Articles. They do not provide any underlying facts to
support these claims which, therefore, are inadmissible as a matter of law.” (Italics
added.)
       In Sinai Memorial Chapel v. Dudler, the First District reviewed the sufficiency of
evidence in the context of a motion for summary judgment and concluded: “An issue of
fact can only be created by a conflict of evidence. It is not created by ‘speculation,
conjecture, imagination or guess work.’ (O’Neil v. Dake (1985) 169 Cal.App.3d 1038,
1044-1045.) Further, an issue of fact is not raised by ‘cryptic, broadly phrased, and
conclusory assertions’ (Van Komen v. Montgomery Ward & Co. (C.D. Cal. 1986) 638
F.Supp. 739, 741), or mere possibilities (Jones v. Ortho Pharmaceutical Corp. (1985)
163 Cal.App.3d 396, 402-403).” (Sinai Memorial Chapel v. Dudler (1991) 231
Cal.App.3d 190, 196-197.) This reasoning also applies under the summary-judgment-
like procedure for Code of Civil Procedure section 425.16. (Cf. Monster Energy, supra,
7 Cal.5th at p. 788.)
       Here, Gurzhiy’s declaration offers nothing more than the conclusory statement
that he published The Slavic Sacramento “on a weekly basis (between two and five
articles each week) since 2014.” Gurzhiy describes no publication schedule, provides no
list of issues, and gives no way to determine the truth of his statement. In short, his

                                             22
statement offers only a conclusion that did not meet his burden of proof. (See Sinai
Memorial Chapel v. Dudler, supra, 231 Cal.App.3d at pp. 196-197.) For the same
reason, we also reject the argument of amici curiae. Gurzhiy’s mere assertion of weekly
publication, without more, did not suffice to show that The Slavic Sacramento was a
weekly publication under section 48a.
       On appeal, Gurzhiy attempts to establish the weekly nature of publication by
pointing to a reprint of his June 15, 2017, article in which the article seems to point to 12
other previously published articles. The illegible nature of the reprint challenges us with
discerning whether the 12 cited articles were published by The Slavic Sacramento. Even
assuming that the 12 articles were published by The Slavic Sacramento, these are more
than two dozen short of the requisite number for establishing weekly publication under
section 48a.
       We are also not persuaded by Gurzhiy’s assertion that his attorney established The
Slavic Sacramento to be a weekly publication by argument in the trial court. It is well
established that the “[a]rgument of counsel is not evidence.” (Fuller v. Tucker (2000) 84
Cal.App.4th 1163, 1173.) Whatever Gurzhiy’s attorney may have argued during the
hearing on the anti-SLAPP motion, it did not constitute evidence that satisfied section
48a.
       Finally, Gurzhiy argues the importance of the articles published by The Slavic
Sacramento. To this end, he notes the participation of The Slavic Sacramento in press
conferences along with national and international coverage. The importance and reach of
a publication, however, is not a criterion established by section 48a for limitation of
claims to special damages. The claimed importance and reach of articles in The Slavic
Sacramento cannot substitute for evidence showing it was published at least weekly
during the relevant time period. (§ 48a, subd. (d)(5).) The trial court did not err in
rejecting Gurzhiy’s assertion that section 48a limited plaintiffs’ claims to special



                                             23
damages in the absence of their demand for a retraction of the allegedly defamatory
articles.
                                         III
                        Evidence Regarding Falsity of Statements
       Gurzhiy argues that the trial court erred in denying the anti-SLAPP motion as to
30 allegedly defamatory statements for which plaintiffs have not met their “heavy
burden” to prove falsity. 10 We disagree.
                                            A.
                        Partial Denial of the Anti-SLAPP Motion
       The trial court’s order on the anti-SLAPP motion noted that plaintiffs bore “the
burden of proving the purported falsity of each of the 112 separate statements on which
their claims for defamation are based . . . .” Although the trial court struck 82 claims, the
court found for the remaining 30 claims that plaintiffs’ “[c]omplaint is legally sufficient
as to the Libel claim and supported by a sufficient prima facie showing of facts as to
falsity to sustain a favorable judgment if the evidence submitted by the plaintiff[s] is
credited.” We examine the 30 claims below.
                                             B.
                                   Falsity of Statements
       When a defendant who has filed an anti-SLAPP motion has shown that the
complaint relates to protected activity, the burden shift to plaintiffs to show a probability
of prevailing on their claims. (Monster Energy, supra, 7 Cal.5th at p. 788.) “In
determining whether a plaintiff has made the required showing in opposition to a special
motion to strike, ‘ “[w]e do not weigh credibility, nor do we evaluate the weight of the



10     Gurzhiy appears to accept that plaintiffs are private figures for purpose of
defamation analysis. Thus, plaintiffs did not need to show that the allegedly defamatory
statements were made with actual malice. (Khawar v. Globe Internat., Inc., supra, 19
Cal.4th at p. 274; see also Nguyen-Lam v. Cao (2009) 171 Cal.App.4th 858, 867.)
Accordingly, we do not consider the issue of actual malice.

                                             24
evidence. Instead, we accept as true all evidence favorable to the plaintiff and assess the
defendant’s evidence only to determine if it defeats the plaintiff's submission as a matter
of law.” ’ (Grewal v. Jammu (2011) 191 Cal.App.4th 977, 989.) Thus, in order to defeat
a special motion to strike, a plaintiff need only present sufficient evidence showing ‘a
case of “minimal merit.” ’ (Ibid.)” (GetFugu, Inc. v. Patton Boggs LLP (2013) 220
Cal.App.4th 141, 155 (GetFugu).) As noted by the California Supreme Court, “[i]t bears
emphasis that a plaintiff’s burden at the second anti-SLAPP step is a low one, requiring
only a showing that a cause of action has at least ‘minimal merit within the meaning of
the anti-SLAPP statute.’ ” (Monster Energy, supra, 7 Cal.5th at p. 793, quoting Oasis
West Realty, LLC v. Goldman (2011) 51 Cal.4th 811, 825 (Oasis West).) Thus, we reject
Gurzhiy’s assertion that plaintiffs bore a “heavy burden” to establish the falsity of their
statements in order to defeat the anti-SLAPP motion.
       Nonetheless, in the second step of the analysis plaintiffs did bear a burden to show
falsity. This is because the falsity of the allegedly defamatory statements is a key
element of a defamation cause of action. Section 45 provides that “[l]ibel is a false and
unprivileged publication by writing, printing, picture, effigy, or other fixed representation
to the eye, which exposes any person to hatred, contempt, ridicule, or obloquy, or which
causes him to be shunned or avoided, or which has a tendency to injure him in his
occupation.” Thus, “[t]he elements of a defamation claim are (1) a publication that is (2)
false, (3) defamatory, (4) unprivileged, and (5) has a natural tendency to injure or causes
special damage.” (Wong v. Jing (2010) 189 Cal.App.4th 1354, 1369 (Wong).) “To
ascertain whether the statements in question are provably false factual assertions, courts
consider the totality of the circumstances. (Nygård, Inc. v. Uusi-Kerttula (2008) 159
Cal.App.4th 1027, 1049.) Whether challenged statements convey the requisite factual
imputation is ordinarily a question of law for the court.” (GetFugu, supra, 220
Cal.App.4th at p. 156.)



                                             25
                                           C.
                                Evidence Regarding Falsity
       As to statements 33.c, 33.d, 33.i, 33.j., 33.k, 33.o, 33.p, 33.q, 33.t, 33.u, 33.v, 33.x,
and 33.dd, Gurzhiy argues that plaintiffs “did not offer a shred of financial information
other than vague statements about spending — no accounting; no evidence at all
regarding the total amount donated to the charities; and inherently ambiguous assertions
about the work purportedly done, and money allegedly spent, by the charities.” (Italics &
boldface omitted.) Gurzhiy argues that plaintiffs did not “carry their burden of proving
the falsity of the Statements that Stephan engaged in ‘suspicious’ and ‘disastrous’
humanitarian projects (Statement Nos. 33.i., 33.j., 33.k., 33.x.).” We do not need to
consider statements 33.i, 33.j, and 33.x because – as we explain in part IV, below – these
statements of subjective opinion are not capable of being proven or disproven. As to the
remainder of the statements for which Gurzhiy argues that plaintiffs did not show falsity,
we reject Gurzhiy’s argument.
       Statements 33.c, 33.d, 33.k, 33.o, 33.p, 33.q, 33.t, 33.u, 33.v, and 33.dd pertain to
Gurzhiy’s claims that plaintiffs accepted millions of dollars in charitable donations to be
used in Malawi, Mexico, and Ukraine but which were stolen or wasted by plaintiffs.
Gurzhiy claimed some of the thefts were as brazen as simply hiding stacks of cash under
their clothing. Some of the missionaries for the projects overseen by the plaintiffs were
arrested and spent time in a local jail. Putting these claims into the context of the entirety
of Gurzhiy’s article gives the unmistakable sense that he intended to portray plaintiffs as
criminals who stole money donated by churchgoers and then repeated their criminal
scheme.
       To support plaintiffs’ assertions of falsity for these statements, plaintiffs submitted
declarations and evidence that included the following: Edward Andriychuk’s declaration
that he has been a board member and volunteer for Great Commission since it was started
in 2009. He stated that since inception, Great Commission has spent approximately


                                              26
$200,000 to build churches and water wells in Malawi, spends approximately $20,000
annually on its work in Ukraine, and organizes youth camps to build houses for local
populations in Mexico. Andriychuk concluded, “I am not aware of any money that was
wasted or lost by Great Commission charity on any project at any point.”
       Stephan submitted a similar declaration in which he explained that he is president
of Great Commission and was “not aware of any money that was wasted or lost by Great
Commission charity on any project at any point.” He also declared that Great
Commission spent approximately $200,000 to build churches and wells in Malawi, and
that it spends approximately $20,000 each year in Ukraine. Stephan explained, “Great
Commission financially supports various missionaries on a regular basis, helps build
churches, and put on programs to help the poor and disabled with medical, food and
clothes assistance and supplies in Ukraine, Russia, Spain, Malawi, India, and Mexico.”
He also noted that Great Commission sent at least 25 tons of rice to Ukraine over the
course of several years. Stephan submitted shipping manifests for the rice. He also
submitted photographs showing water wells that had been built in Malawi. Stephan
declared, “I have never been involved with the sale of humanitarian aid – either in the
U.S. or abroad . . . .”
       In assessing plaintiffs’ showing, we do not review from the vantage point of a trier
of fact charged with determining whether the evidence is sufficient to prove defamation
at trial. Instead, we determine only whether plaintiffs’ showing met the “low” burden of
demonstrating “ ‘minimal merit’ ” to their assertions of falsity for the pertinent
statements published by Gurzhiy. (Monster Energy, supra, 7 Cal.5th at p. 793; Oasis
West, supra, 51 Cal.4th at p. 825.) Collectively, plaintiffs could establish the falsity of
Gurzhiy’s statements if a trier of fact accepted their declarations and evidence as true.
Plaintiffs’ evidence supported their categorical claims that they had not stolen or wasted
money donated to their charitable organizations for projects abroad.



                                             27
        We reject Gurzhiy’s attempt to undermine the plaintiffs’ evidence by contesting
their assertions of falsity with his own evidence. “In determining whether a plaintiff has
made the required showing in opposition to a special motion to strike, ‘ “[w]e do not
weigh credibility, nor do we evaluate the weight of the evidence. Instead, we accept as
true all evidence favorable to the plaintiff and assess the defendant’s evidence only to
determine if it defeats the plaintiff’s submission as a matter of law.” ’ ” (GetFugu, supra,
220 Cal.App.4th at p. 155, quoting Grewal v. Jammu (2011) 191 Cal.App.4th 977, 989.)
The GetFugu court held that “declarations [opposing the anti-SLAPP motion], by
disputing the existence of an FBI criminal investigation . . . , were sufficient to meet that
slight threshold, so as to enable [plaintiffs] to proceed on the defamation claim.”
(GetFugu, at p. 155, italics & fn. omitted.) In short, Gurzhiy’s challenges to plaintiffs’
evidence create triable issues of fact rather than demonstrating that plaintiffs submitted
noncredible evidence.
        We are not persuaded by Gurzhiy’s suggestion that “[p]laintiffs easily could have
submitted the annual accountings that they claim to make available on request.” Gurzhiy
offers no legal authority for the proposition that plaintiffs had to submit this, or any other,
particular form of evidence to meet their burden to demonstrate falsity. Instead, the
testimony of a single witness – even when the witness is a party – suffices to provide
substantial evidence in support of a claim. (In re Marriage of Mix (1975) 14 Cal.3d 604,
614.)
        In statements 33.u and 33.v, Gurzhiy accused missionaries with plaintiffs’
charities of smuggling cash and getting arrested for the smuggling. As to statements 33.u
and 33.v, Gurzhiy argues that Stephan responded with what “is perhaps the epitome of a
negative pregnant,” by which “Stephan alone denied the literal and precise statement as
to himself and — to his knowledge — other missionaries he traveled with, while offering
no denial at all of the substance of the statements.” (Italics & boldface omitted.) Thus



                                              28
Gurzhiy argues that Stephan’s declaration is so carefully worded that it obscures the truth
by telling only a part of the truth.
       To assess Gurzhiy’s argument, we recount Stephan’s declaration. In pertinent
part, Stephan declared: “Upon completion of each of my three missionary trips to
Malawi, I did not hide stacks of cash under my clothes while leaving the country of
Malawi. To my knowledge, no other missionaries I travelled with to Malawi, hide [sic]
any money when leaving the country. Neither myself, nor any other member of the
missionary group I travelled with to Malawi has ever been arrested or spent time in a
local jail.” Stephan’s declaration is sufficient to meet plaintiffs’ minimal burden to
establish falsity. As founder of the charitable organization that Gurzhiy accuses of
criminal self-dealing, Stephan established his familiarity with charitable operations. His
blanket statement that he did not know of anyone smuggling cash or being arrested for
smuggling was sufficient to meet the low threshold required to defeat the anti-SLAPP
motion and proceed to trial on the defamation claim.
       Gurzhiy argues that, with respect to statements 33.m and 33.bb, plaintiffs did not
prove that they did not personally gain from selling humanitarian aid that was donated by
others. Statement 33.bb further alleged that “no one has ever performed any audits or
accounting checks.” The response by plaintiffs to these statements was categorical denial
of their truth. Anna, Roman, Stephan, Vitaliy, and Vladimir declared that they have
never been involved in the sale of humanitarian aid. Roman further declared that “[n]one
of the items sold in my stores are received directly or indirectly from Ukraine Relief or
the Great Commission.” Reading the declarations on this issue as a whole and in context,
they indicated that if a trier of fact found them to be credible they could establish the
falsity of Gurzhiy’s statements about sale of aid intended to be given for humanitarian
purposes. Regarding the accusation that there was never an accounting, Stephan
explained that “Ukraine Relief’s accounting is performed by Solomia Treschuk,



                                             29
Accountant/Enrolled Agent on a regular basis.” Stephan further explained that Ukraine
Relief offered full accountings on request.
        The next set of statements involve Gurzhiy’s statements that portray the plaintiffs
as indicted criminals and fugitives from crime. With respect to statement 33.jj, Gurzhiy
argues that “Plaintiffs attempt to deflect by pointing to Vitaliy and Roman’s statements
denying the literal truth of the Article, but not its substance.” We reject the idea that
plaintiffs failed to meet their burden to defeat the anti-SLAPP motion by denying the
literal truth because they somehow neglected to address a different underlying substance
to Gurzhiy’s statement. So too, with respect to statements 33.rr and 35.bb, we reject
Gurzhiy’s argument that the anti-SLAPP motion was erroneously denied because
“Roman and Anna deny matters for which the substantial truth is established by the
record . . . .”
        An examination of the record shows that each of the Skots plaintiffs declared that
they have not been charged with or convicted of any crime. They further declared that
they had not been engaged in criminal activity. Moreover, Anna explained that the
federal case to which Gurzhiy’s articles refer was a civil forfeiture proceeding that was
settled by the parties. The parties settled the case without any admission of guilt or
criminal liability. Gurzhiy’s view that his own evidence undermines Roman and Anna’s
denials sets the stage for a trial on competing evidentiary claims rather than entitling him
to the summary-judgment-like procedure of an anti-SLAPP motion.
        With respect to statements 33.ww, 33.yy, 35.a, 35.b, 35.f, 35.r, 35.s, and 35.x,
Gurzhiy argues that “carefully-worded declarations do not discuss Gurzhiy’s
investigation, nor do they deny (1) that Gurzhiy visited and videotaped their stores; or (2)
that the items discussed in the Articles came from their stores.” (Italics & boldface
omitted.) Gurzhiy’s argument on this topic relates to the allegedly defamatory assertions
that plaintiffs are “fugitive swindlers” who systematically stole humanitarian aid to sell it
for their own profit in stores abroad. We are not persuaded by the argument.

                                              30
       The declarations to which Gurzhiy refers are those of Anna, Roman, Stephan,
Vitaliy, and Vladimir. These members of the Skots extended family declared that they
have never been involved in the sale of humanitarian aid. Roman further declared that
“[n]one of the items sold in my stores are received directly or indirectly from Ukraine
Relief or the Great Commission.” Reading the declarations on this issue as a whole and
in context, if a trier of fact found them to be credible they would establish the falsity of
Gurzhiy’s statements about sale of aid intended to be given for humanitarian aid.
Consequently, the plaintiffs met their burden to defeat the anti-SLAPP motion as to
statements 33.ww, 33.yy, 35.a, 35.b, 35.f, 35.r, 35.s, and 35.x.
                                             IV
                                     Subjective Opinions
       Gurzhiy argues that the trial court erroneously determined statements 33.a, 33.c,
33.d, 33.i, 33.j, 33.k, 33.m, 33.o, 33.p, 33.q, 33.t, 33.x, 33.bb, 33.dd, 33.jj, 33.rr, 33.ww,
33.yy, 33.jjj, 35.a, 35.b, 35.f, 35.r, 35.s, 35.x, 35.y, 35.bb, and 35.ff to be statements for
which their accuracy or falsity may be established. According to Gurzhiy, each of these
is a subjective opinion incapable of being proven false. We conclude that statements
33.i, 33.j, 33.x, and 33.jjj are statements of subjective opinion not capable of being
proven or disproven. The remainder of the challenged statements, however, are not
statements of subjective opinion.
                                           A.
                        Statements Not Provably Accurate or False
       In evaluating Gurzhiy’s argument that the trial court erred in holding subjective
opinions to be actionable we remain mindful that falsity is a key element of a defamation
claim. “ ‘Because the statement must contain a provable falsehood, courts distinguish
between statements of fact and statements of opinion for purposes of defamation liability.
Although statements of fact may be actionable as libel, statements of opinion are
constitutionally protected.’ (McGarry v. University of San Diego (2007) 154 Cal.App.4th



                                              31
97, 112 (McGarry).) [¶] ‘That does not mean that statements of opinion enjoy blanket
protection. [Citation.] On the contrary, where an expression of opinion implies a false
assertion of fact, the opinion can constitute actionable defamation. [Citation.] The
critical question is not whether a statement is fact or opinion, but “ ‘whether a reasonable
fact finder could conclude the published statement declares or implies a provably false
assertion of fact.’ ” ’ ” (Sanders v. Walsh (2013) 219 Cal.App.4th 855, 862, quoting in
part Wong, supra, 189 Cal.App.4th at p. 1370.)
       In reviewing whether a statement represents “ ‘actionable fact or nonactionable
opinion, courts use a totality of the circumstances test of whether the statement in
question communicates or implies a provably false statement of fact. [Citation.] Under
the totality of the circumstances test, “[f]irst, the language of the statement is examined.
For words to be defamatory, they must be understood in a defamatory sense. . . . [¶]
Next, the context in which the statement was made must be considered.” ’ (McGarry,
supra, 154 Cal.App.4th at p. 113.) [¶] ‘The “crucial question of whether challenged
statements convey the requisite factual imputation is ordinarily a question of law for the
court. [Citation.]” [Citation.] “Only once the court has determined that a statement is
reasonably susceptible to such a defamatory interpretation does it become a question for
the trier of fact whether or not it was so understood. [Citations.]” [Citation.] The
question is “ ‘whether a reasonable fact finder could conclude the published statement
declares or implies a provably false assertion of fact. . . .’ ” ’ ” (Sanders v. Walsh, supra,
219 Cal.App.4th at pp. 862-863, quoting Summit Bank v. Rogers (2012) 206 Cal.App.4th
669, 696.)
                                          B.
              Statements Asserted to Be Expressions of Subjective Opinion
       As to statements 33.i, 33.j, 33.x, and 33.jjj, we agree with Gurzhiy that the trial
court erroneously refused to strike plaintiffs’ claims relating to these subjective opinions.
Statement 33.i lamented the “[d]isastrous and suspicious projects of the missionary


                                              32
businessman Stephan Skots.” Statement 33.j urged an examination of Stephan’s “past
and present ‘Christian’ projects, including some suspicious and totally disastrous ones.”
Statement 33.x focused on Stephan’s project that was a “highly unfortunate affair in
Mexico called International Ministries Salidad . . . .” Whether a project is disastrous,
suspicious, or highly unfortunate can be determined only as a matter of opinion. There is
no objective standard for measuring when an outcome might be disastrous, suspicious, or
highly unfortunate. (See McGarry v. University of San Diego (2007) 154 Cal.App.4th
97, 117 [holding statement of opinion regarding whether an action was right or wrong is
nonactionable because “[b]ehavior that might qualify as immoral to one person, although
being perfectly acceptable to another person, demonstrates that an amorphous assertion of
immoral behavior is within the range of statements of opinion that are not actionable”].)
In essence, the adjectives and adjectival phrases in these statements by Gurzhiy are
subjective opinions not capable of being proven or disproven.
         Statement 33.jjj asked rhetorically whether plaintiffs were putting “the finishing
touches to the picture of ‘serving God and the Ukrainian people’ ” by meeting with
crooked Ukrainian politicians, flying all over the world at the expense of credulous
believers, giving pretentious interviews on TV and enjoying lavish dinners at restaurants.
The question of whether someone or something is “crooked,” “credulous,” or
“pretentious” is directed at subjective opinion. Statement 33.jjj asks the reader
rhetorically about the value of the true purpose of plaintiffs’ charitable efforts that invites
an opinion rather than a factual conclusion. We conclude the trial court should have
stricken statements 33.i, 33.j, 33.x, and 33.jjj by granting the anti-SLAPP motion as to
these.
         However, we affirm the trial court’s denial of the anti-SLAPP motion to the
remainder of the statements challenged by Gurzhiy on appeal as subjective opinion. We
note that Gurzhiy presented the articles as investigative journalism that sought to uncover
the true nature of plaintiffs’ humanitarian activities. Gurzhiy did not preface any of the

                                              33
allegedly defamatory statements as merely stating his opinion or the opinion of The
Slavic Sacramento. Instead, the articles detailed many facts that Gurzhiy represented to
be the product of his own research and even his personal in-the-field observations. “A
court distinguishing between statements of fact and protected statements of opinion must
consider the effect of cautionary language in an allegedly defamatory communication.
‘Where the language . . . is “cautiously phrased in terms of apparency” the statement is
less likely to be reasonably understood as a statement of fact rather than opinion.’ ”
(John Doe 2 v. Superior Court (2016) 1 Cal.App.5th 1300, 1314, quoting Baker v. Los
Angeles Herald Examiner (1986) 42 Cal.3d 254, 260-261.) Gurzhiy portrayed his
observations during his travel to Ukraine as facts. Based on these and other alleged facts,
Gurzhiy clearly and repeatedly accused the plaintiffs of committing crimes, enriching
themselves at the expense of duped charitable contributors, and being fugitives from
justice. Whether plaintiffs engaged in the specific acts alleged by Gurzhiy are facts
amenable to proof or disproof.
       If plaintiffs have credible evidence on point, they can prove that USKO Shipping
employees were not caught with hundreds of thousands of dollars in unaccounted money
(statement 33.a), that their charities were effective in delivering aid without wasting
millions of dollars of donated money (statements 33.c, 33.o, 33.p, 33.t, & 33.dd), they
produced accountings showing how donations were properly received and properly spent
by their charities (statements 33.d, 33.bb, 33.jj, 33.yy, & 35.f), none of the donated items
were sold for profit in their stores in Ukraine (statements 33.k, 33.ww, 35.r, 35.s, &
35.x), they did not charge $6,500 for every container of humanitarian aid shipped abroad
(statement 33.m), they actually constructed water wells in Malawi (statement 33.q), that
an arrest warrant never issued for Anna and Roman and that they never fled from
threatened criminal indictment (statements 33.rr & 35.bb), that Roman never engaged in
forgery, blackmail, or bribery of public officials (statement 35.a), that churches in the
United States and Ukraine were not integral to plaintiffs’ misappropriation of

                                             34
humanitarian aid (statement 35.b), that Roman has not engaged in a course of conduct of
stealing from and intimidating Christians (statement 35.y), and that Roman never
engaged in arson of houses to build a church (statement 35.ff). In concluding that these
statements are susceptible to being proven or disproven, we do not express any opinion
on whether the evidence offered in opposition to the anti-SLAPP motion would be
persuasive at trial. Instead, we conclude only that these statements sufficiently show
facts for which it is possible to introduce proof of falsity. Based on this conclusion, the
trial court properly ruled that these were not mere statements of opinion and thus not the
proper subjects of Gurzhiy’s anti-SLAPP motion to strike these statements.
       Gurzhiy’s main ground for accusing plaintiffs of engaging in a systematic course
of crime was his repeated assertion that plaintiffs stole humanitarian aid for themselves
(see e.g., statements 35.b., 35.f., 35.r., & 35.s). Gurzhiy’s accusations of theft are not
subjective opinion. Plaintiffs either committed the alleged crimes or they did not.
Whether the crime of theft is capable of proof or disproof is not a subjective and
nonactionable opinion.
                                           V
                                 Fair Reporting Privilege
       Gurzhiy argues that the trial court erred in rejecting the defense that the following
statements are protected as fair and true reports of public proceedings: statements 33.a,
33.jj, 35.a, 35.b, 35.y, 35.bb, and 35.ff. We are not persuaded.
                                            A.
                                     Other Proceedings
       Gurzhiy argues that statements 33.a, 33.jj, 35.a, 35.b, and 35.bb related to federal
forfeiture proceedings involving plaintiffs.
       Gurzhiy next argues that statements 35.a, 35.b, 35.y, and 35.ff “reported on
official records from Ukraine detailing the accusations made against Roman . . . .”




                                               35
                                              B.
                                            Analysis
       Section 47, subdivision (d), provides that privileged publications include
statements made “[b]y a fair and true report in, or a communication to, a public journal,
of (A) a judicial, (B) legislative, or (C) other public official proceeding, or (D) of
anything said in the course thereof, or (E) of a verified charge or complaint made by any
person to a public official, upon which complaint a warrant has been issued.” (§ 47,
subd. (d)(1).) This fair report privilege applies to “reports and communications ‘of . . . a
judicial . . . proceeding, or . . . of anything said in the course thereof.’ (§ 47, subd. (d)(1),
italics added.) That is, the statements are privileged if they are fair and true reports about
the proceedings or of what was said in the proceedings.” (Healthsmart Pacific, Inc. v.
Kabateck (2016) 7 Cal.App.5th 416, 435 (Healthsmart).)
       Healthsmart involved an action by hospital operators against attorneys who filed a
medical malpractice lawsuit and made statements on television and radio programs about
an alleged conspiracy to install defective surgical hardware in thousands of patients.
(Healthsmart, supra, 7 Cal.App.5th at pp. 420-421.) The attorneys tendered the defense
that their comments were fair reports on pending litigation. (Id. at p. 431.) The attorneys
filed an anti-SLAPP motion based on this defense, which the trial court granted. (Id. at
p. 426.) On appeal, the Healthsmart court noted that the applicability of the privilege of
section 47 depended on “whether the average viewer or listener of the media reports
would understand the attorneys’ statements as communications about the [medical
malpractice] complaint (which would be privileged) or as facts (which would not).”
(Healthsmart, at pp. 435-436.)
       As one California court has noted, “It is undenied that a media defendant does not
have to justify every word of the alleged defamatory material that is published. (Kurata
v. Los Angeles News Pub. Co. (1935) 4 Cal.App.2d 224, 227-228.) The media’s
responsibility lies in ensuring that the ‘gist or sting’ of the report—its very substance—is


                                               36
accurately conveyed. (Hayward v. Watsonville Register-Pajaronian & Sun (1968) 265
Cal.App.2d 255, 262.) Moreover, this responsibility carries with it a certain amount of
literary license. The reporter is not bound by the straitjacket of the testifier’s exact
words; a degree of flexibility is tolerated in deciding what is a ‘fair report.’ ” (McClatchy
Newspapers, Inc. v. Superior Court (1987) 189 Cal.App.3d 961, 975-976.) “In general,
whether a privileged occasion exists within the meaning of Civil Code section 47,
subdivision (d), is for the court to decide; whether the report of the official proceedings
itself is ‘fair and true,’ provided reasonable minds could disagree as to the effect of the
communication on the average reader or listener, is a question of fact for the jury.” (J-M
Manufacturing Co., Inc. v. Phillips & Cohen LLP (2016) 247 Cal.App.4th 87, 98.)
                                            C.
                 Statements 33.a, 33.jj, 35.a, 35.b, 35.y, 35.bb, and 35.ff
       With respect to statements 33.a, 33.jj, 35.a, 35.b, 35.y, 35.bb, and 35.ff, the trial
court did not err in denying the anti-SLAPP motion on grounds of the fair reporting
privilege. Statement 33.a is part of Gurzhiy’s article synopsis that presents the statement
about UKSO Shipping employees getting caught with unaccounted money as a fact. The
statement does not indicate that it recites statements made in connection with litigation.
Instead, the statement appears to convey the conclusion reached by Gurzhiy’s
investigation. Statement 33.jj states a fact about USKO Shipping’s annual income made
“[a]ccording to information from open sources,” without making clear what those sources
may have been. Sources mentioned in the article include statements made by Anna, IRS
records, Web sites, other unidentified sources, Great Commission’s official bulletin,
Facebook posts, statements made on Ukrainian television, a logistics company, a federal
lawsuit, and accounting records. Statement 33.jj’s juxtaposition of its assertion with
information gleaned from the federal legal action indicates that this statement was not a
report of a judicial or public proceeding.




                                              37
       Statement 35.a asserts that Roman “escaped justice in the U.S.” only to commit
numerous crimes in Ukraine. In context of the article, the statement does not appear to be
connected with any public proceeding but instead appears to be the factual assertion of
the author. Likewise, statement 35.b appears to be a factual statement of the author in
alleging a “cover[] up” by American churches connected with Roman. There is no
assertion that the evidence of the cover up was sourced from any judicial or public
proceeding.
       Statements 35.y, 35.bb, and 35.ff assert that Roman engaged in a pattern of
intimidation, money laundering, and arson. These allegations of criminal behavior
appear to rest on Gurzhiy’s travels and his own interviews, not on any public or judicial
proceeding. The trial court correctly determined that the fair reporting privilege does not
apply and declined to strike these statements.
                                         VI
                               Nondefamatory Statements
       Gurzhiy argues that statements 33.c, 33.d, 33.x, and 33.jj are not defamatory
because they did not injure the plaintiffs’ reputations. He reasons that “any questions the
Articles may have raised regarding the fundraising and spending of the charities, and
regarding USKO Shipping’s income while its principals were being criminally
investigated — when viewed in context with the remainder of the Articles, which
Plaintiffs have failed to prove false — do not relay a defamatory message.” In his reply,
Gurzhiy asserts that plaintiffs have failed to address particular statements and have
therefore conceded the points. Regardless of whether respondents have addressed a
particular issue, we nonetheless “examine the record on the basis of appellant’s brief and
. . . reverse only if prejudicial error is found.” (Walker v. Porter (1974) 44 Cal.App.3d




                                            38
174, 177.) Having examined the argument, we determine that we are not persuaded as to
statements 33.c, 33.d, and 33.jj. 11
                                                A.
                                       Injury to Reputation
       Section 45 defines an actionable defamatory statement as “a false and unprivileged
publication by writing . . . which exposes any person to hatred, contempt, ridicule, or
obloquy, or which causes him to be shunned or avoided, or which has a tendency to
injure him in his occupation.” Sometimes defamatory statements may be amenable to a
nondefamatory interpretation. Consequently, “ ‘[t]he test is whether a defamatory
meaning appears from the language itself without the necessity of explanation or the
pleading of extrinsic facts. If it does, “whether the charge be directly made or merely
implied, the publication—without averment, colloquium, or innuendo—will, in itself,
constitute a libel.” ’ (MacLeod v. Tribune Publishing Co. [(1959)] 52 Cal.2d 536, 549.)
Perhaps the clearest example of libel per se is an accusation of crime.” (Barnes-Hind,
Inc. v. Superior Court (1986) 181 Cal.App.3d 377, 384-385.)
       In assessing whether a statement has a defamatory import, we do not take
individual words in isolation or parse sentences in a hypertechnical dissection.
(Bartholomew v. YouTube, LLC. (2017) 17 Cal.App.5th 1217, 1227-1228.) “ ‘ “ ‘[I]n
passing upon the sufficiency of such language as stating a cause of action, a court is to
place itself in the situation of the hearer or reader, and determine the sense or meaning of
the language of the complaint for libelous publication according to its natural and popular
construction.’ That is to say, the publication is to be measured not so much by its effect
when subjected to the critical analysis of a mind trained in the law, but by the natural and
probable effect upon the mind of the average reader. A defendant is liable for what is
insinuated, as well as for what is stated explicitly.” ’ ” (Bartholomew v. YouTube, LLC.



11     We concluded that statement 33.x is nonactionable in part IV, above.

                                               39
(2017) 17 Cal.App.5th 1217, 1227, quoting MacLeod v. Tribune Pub. Co. (1959) 52
Cal.2d 536, 547.)
                                           B.
                    Statements with Potentially Defamatory Meaning
       Giving statements 33.c, 33.d, and 33.jj a natural and popular construction –
especially in the context of the articles within which they were made – we conclude that
these statements have defamatory meaning if the statements are false. Statement 33.c
asserts that plaintiffs’ charitable activities “wasted and lost” millions of dollars of
donated money. In addition to wasting or losing the money, statement 33.d informs
readers that plaintiffs did not bother to ever account for donated funds received or how
those funds were spent. Statement 33.jj asserts that plaintiffs’ shipping company seems
to have received an annual income that was only a fraction of the “criminal case” against
Roman. All three statements were made in the context of an article that branded Roman
and Anna as criminals and fugitives. Plaintiffs were described as a “religious mafia” who
engaged in crime and repeatedly wasted millions of dollars in charitable aid. In the
context of the article, these three statements disparaged plaintiffs if the statements are
proven untrue. Moreover, the purpose of the article included Gurzhiy’s urging of donors
to plaintiffs’ charities to ask about the “stolen” donations. To the average reader,
statements 33.c, 33.d, and 33.jj cast doubt on the plaintiffs’ character and their purported
charitable efforts. These statements are therefore defamatory if the statements are proven
to be false.
                                          VII
                              “Of and Concerning” Plaintiffs
       Gurzhiy argues statement 33.u. and 33.v. are not “ ‘of and concerning’ ” any of the
plaintiffs. He reasons that these statements related only to “unnamed ‘missionaries’ ” and
“do not refer to any particular Plaintiff.” We disagree.




                                              40
       That statements 33.u and 33.v do not name specified individuals who were
arrested from smuggling cash does not necessarily mean that the statements are not of
and concerning any of the plaintiffs in this case. “There is no requirement that the person
defamed be mentioned by name. (Washer v. Bank of America [(1943)] 21 Cal.2d 822.) It
is sufficient if from the evidence the jury can infer that the defamatory statement applies
to the plaintiff. (Brayton v. Crowell-Collier Pub. Co. [(2d Cir. 1953)] 205 F.2d 644.) It
is sufficient if the publication points to the plaintiff by description or circumstance
tending to identify him.” (DiGiorgio Fruit Corp. v. AFL-CIO(1963) 215 Cal.App.2d
560, 569-570.) Thus, we examine the statements in context.
       The statements regarding unnamed missionaries smuggling cash and getting
arrested for their illicit activity falls in the middle of Gurzhiy’s discussion of how
Stephan oversaw Great Commission and did so in a manner that was reprehensible.
Gurzhiy addressed Great Commission donors and exhorted them to examine where Great
Commission stole $1.5 million in Malawi. Great Commission was supposed to build 50
water wells, but “witnesses have said that the missionaries who left the country hid stacks
of cash under their clothes. Two of them were even arrested by the local authorities for
trying to smuggle out a large amount of money and had to spend some time in a local
jail.” To conclude this section, Gurzhiy lamented: “All that’s left is many disappointed
donors and unanswered questions of the organizer of the Great Commission.” As the
article earlier noted, Stephan was the one to work on the Great Commission. And, it was
Stephan to whom Gurzhiy pointed the blame for thefts in connection with Great
Commission. In context, the trial court did not err in determining that statements 33.u
and 33.v were of and concerning Stephan and Great Commission.
                                           VIII
                                  Evidentiary Objections
       Gurzhiy argues that the trial court abused its discretion in overruling evidentiary
objections made on grounds that plaintiffs opposed the anti-SLAPP motion with evidence


                                              41
that was vague and conclusory, based on speculation and lacked foundation, relied on
hearsay, was not best evidence, and/or lacked authentication. Careful examination of
Gurzhiy’s opening brief shows that his arguments assert error, but without attempting to
show prejudice for any of the evidentiary rulings made by the trial court. However, to
secure a reversal based on an evidentiary argument on appeal, an appellant must
demonstrate prejudice that amounts to a miscarriage of justice. (Carnes v. Superior
Court (2005) 126 Cal.App.4th 688, 694; Cal. Const., art. VI, § 13.) Gurzhiy has not done
so.
                                      DISPOSITION
        The trial court’s order, granting in part and denying in part, the anti-SLAPP
motion is reversed insofar as the court denied the motion as to statements 33.i, 33.j, 33.x,
and 33.jjj. On remand, the trial court shall strike statements 33.i, 33.j, 33.x, and 33.jjj as
nonactionable as defamatory statements under Code of Civil Procedure section 425.16.
As to the remainder of the trial court’s order on the anti-SLAPP motion, it is affirmed.
Plaintiffs shall recover their costs on appeal. (Cal. Rules of Court, rule 8.278(a)(1) &
(5).)


                                                    /s/
                                                   HOCH, J.


We concur:


 /s/
DUARTE, Acting P. J.


 /s/
KRAUSE, J.




                                              42